In an action for a separation, defendant appeals (1) from so much of an order of the Supreme Court, Westchester County, dated July 30, 1976, as awarded plaintiff $200 per week temporary alimony, $130 per week child support and a $1,000 counsel fee and (2) as limited by his brief, from so much of a further order of the same court dated October 20, 1976, as denied his motion for reargument. Appeal from the order dated October 20, 1976 dismissed, without costs or disbursements. No appeal lies from an order denying a motion to reargue. Order dated July 30, 1976 modified by reducing the amount awarded as child support to $87 per week. As so modified, order affirmed insofar as appealed from, without costs or disbursements. The award of child support should be reduced to $87 per week since that was the amount of plaintiff’s initial request and since the record presented does not justify an award of $130. The remedy for any seeming inequity in a temporary order of alimony and allied relief is a speedy trial (Thomases v Thomases, 51 AD2d 753). A trial should be held without delay. Hopkins, Acting P. J., Latham, Damiani and Hawkins, JJ., concur.